Exhibit 99.1 Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. REPORTS THIRD QUARTER, NINE-MONTH 2 Costa Mesa, Calif.–October 25, 2011–Ceradyne, Inc. (NASDAQ: CRDN) reported financial results for the third quarter and nine months ended September 30, 2011. Sales for the third quarter 2011 were $148.0 million, compared with $91.8 million in the third quarter 2010.Net income for the third quarter 2011 increased to $20.4 million, or $0.82 per fully diluted share, compared to a net income of $4.5 million, or $0.18 per fully diluted share in the third quarter 2010. Fully diluted average shares outstanding for the third quarter 2011 were 24,811,389 compared to 25,141,214 in the same period in 2010. On July 26, 2011, Ceradyne reiterated its 2011 full-year guidance of a range of $3.10 to $3.50 fully diluted earnings per share and a range of $570 million to $600 million in sales. Although we believe there will be a reduction in solar crucible shipments in Q4, we anticipate this reduction will be offset with increasing sales in other Ceradyne product lines. Ceradyne believes it will meet its full-year 2011 guidance. Gross profit margin was 36.3% of net sales in the third quarter 2011, compared to 25.7% in the same period in 2010. The provision for income taxes was 34.6% in the third quarter 2011, compared to a provision for income taxes of 10.2% in the same period in 2010. At this time, Ceradyne anticipates some top-line growth in 2012 with continued softness in solar crucibles early in 2012, firming as the year progresses. Due to a lack of visibility in certain areas—including the timing and probability of the Enhanced Combat Helmet (ECH) award, volume and margins related to solar crucibles, and other possible contracts—that are expected to be resolved within the next three or four months, Ceradyne will issue full guidance for 2012 when it reports year-end results in February. Among the areas expected to grow in 2012 are Ceradyne’s defense and industrial products lines. Although the following are not expected to make a material contribution to 2012 financial results, growth is also expected in recently introduced new products, such as PetroCeram® oil and gas ceramic sand screens, thrust bearings, and chemical and pharmaceutical micro reactors, which have had significant technical and field successes at the prototype level in 2011. Sales for the nine months ended September 30, 2011 were $443.5 million, compared with $302.2 million in the same period last year. Net income for the nine months ended September 30, 2011 was $63.1 million, or $2.52 per fully diluted share, on 25,029,282 shares, compared to net income of $16.1 million, or $0.63 per fully diluted share on 25,505,659 shares in the prior year period. Gross profit margin was 37.2% of net sales in the nine months ended September 30, 2011 compared to 24.8% in the same period in 2010. The provision for income taxes was 33.8% in the nine months ended September 30, 2011, compared to a provision for income taxes of 17.9% in the same period in 2010. New orders for the three months ended September 30, 2011 were $272.0 million, compared to $110.8 million for the same period last year. For the nine months ended September 30, 2011, new orders were $612.5 million, compared to $304.0 million for the comparable period last year. Total backlog as of September 30, 2011 was $354.9 million, compared to total backlog at September 30, 2010 of $136.3 million. Total cash, cash equivalents and short-term investments increased to $259.0 million at September 30, 2011 compared to $246.3 million at December 31, 2010. Joel P. Moskowitz, Ceradyne president, chief executive officer and chairman of the board, commented, “We are pleased with our Q3 financial performance, particularly our new orders and backlog. Our diversification strategy is resulting in continued growth and a “smoothing” of performance. Diversity of products, markets and geography has resulted in our Company relying on not one but three broad markets, namely defense, industrial and energy related advanced technical ceramics as we implement our 5 year Ceradyne $1 Billion goal.” Mr. Moskowitz further stated, “The recently announced ESAPI ceramic body armor order was an Indefinite Delivery, Indefinite Quantity (ID/IQ) contract for one year, plus options for two additional years. The first delivery order for $127 million will primarily be shipped in 2012. We believe similar delivery orders will be issued for shipment in 2013 and 2014. “Our new products continue to demonstrate unusually superior performance in the field. We have now completed over 1½ years of outstanding performance of our PetroCeram® ceramic sand screens in the North Sea and our patented ceramic thrust bearings for oil drilling have successfully completed tests, including horizontal drilling, in hostile environments.” Mr. Moskowitz continued, “The development of new state-of-the-art technical ceramic products will remain a high Ceradyne priority with continued R&D support, particularly in our R&D centers in Kempten, Germany and Costa Mesa, California. “In Q3, we purchased 742,934 shares of Ceradyne stock at an average price per share of $29.46. This completed our initial $100 million stock buyback. On August 30, 2011, the Ceradyne Board authorized an additional share purchase of $100 million.” Conference Call and Webcast Information Ceradyne will host a conference call today at 8:00 a.m. PDT (11:00 a.m. EDT) to review the financial results for the third quarter ended September 30, 2011. To participate in the teleconference, please call toll free 888-487-0336 (or 719-457-2081 for international callers) approximately 10 minutes prior to the above start time and provide Passcode7224733. Investors or other interested parties may listen to the teleconference live via the Internet at www.ceradyne.com or www.earnings.com. These web sites will also host an archive of the teleconference. A telephone playback will be available beginning at 12:00 p.m. PDT on October 25th through 12:00 p.m. PDT on October 27th. The playback can be accessed by calling 888-203-1112 (or 719-457-0820 for international callers) and providing Passcode 7224733. Information about Ceradyne, Inc. Ceradyne develops, manufactures and markets advanced technical ceramic products and components for defense, industrial, energy, automotive/diesel and commercial applications. In many high performance applications, products made of advanced technical ceramics meet specifications that similar products made of metals, plastics or traditional ceramics cannot achieve. Advanced technical ceramics can withstand extremely high temperatures, combine hardness with light weight, are highly resistant to corrosion and wear, and often have excellent electrical capabilities, special electronic properties and low friction characteristics. Additional information can be found at the Company’s web site: www.ceradyne.com. Except for the historical information contained herein, this press release contains forward-looking statements regarding future events and the future performance of Ceradyne that involve risks and uncertainties that could cause actual results to differ materially from those projected. Words such as "anticipates," "believes," "plans," "expects," "intends," "future," and similar expressions are intended to identify forward-looking statements. These risks and uncertainties are described in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010, and its quarterly Reports on Form 10-Q, as filed with the U.S. Securities and Exchange Commission. Readers are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date thereof. -more- CERADYNE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) NET SALES $ COST OF GOODS SOLD Gross profit OPERATING EXPENSES Selling, general and administrative Acquisition related charge (credit) 31 ) Research and development Restructuring - plant closure and severance - - - 7 INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) Gain (loss) on auction rate securities - - - ) Miscellaneous ) INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ BASIC INCOME PER SHARE $ DILUTED INCOME PER SHARE $ WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC DILUTED CERADYNE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $2,408 and $685 at September 30, 2011 and December 31, 2010, respectively Other receivables Inventories, net Production tooling, net Prepaid expenses and other Deferred tax asset TOTAL CURRENT ASSETS PROPERTY, PLANTAND EQUIPMENT, net LONG TERM INVESTMENTS INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income taxes payable TOTAL CURRENT LIABILITIES LONG-TERM DEBT EMPLOYEE BENEFITS OTHER LONG TERM LIABILITY DEFERRED TAX LIABILITY TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 13) SHAREHOLDERS’ EQUITY Common stock, $0.01 par value, 100,000,000 authorized, 24,163,124 and 24,713,126 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ CERADYNE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Nine Months Ended September 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ ADJUSTMENTS TO RECONCILE NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Amortization of bond premium Non cash interest expense on convertible debt Deferred income taxes Stock compensation Loss on marketable securities 87 Loss on equipment disposal Change in operating assets and liabilities (net of effect of businesses acquired): Accounts receivable, net ) Other receivables ) Inventories, net ) Production tooling, net ) Prepaid expenses and other assets ) Accounts payable and accrued expenses Income taxes payable ) Other long term liability ) Employee benefits NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Changes in restricted cash - Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Cash paid for acquisitions ) - Proceeds from sale of equipment NET CASH USED IN INVESTING ACTIVITIES: ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock due to exercise of options Excess tax benefit due to exercise of stock options 7 Shares repurchased ) ) NET CASH (USED) IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ CERADYNE, INC. SEGMENT FINANCIAL INFORMATION (Amounts in thousands) The financial information for all segments is presented below (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Revenue from External Customers Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Inter-segment elimination ) Total $ Depreciation and Amortization Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ Segment Income (Loss) from Operations and Income Before Provision for Income Taxes Advanced Ceramic Operations $ $ ) $ $ ) ESK Ceramics Thermo Materials Boron ) Inter-segment elimination ) ) Income from Operations Other Income (Expense) Income before Provision for Income Taxes $ Segment Assets Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ Expenditures for Property, Plant & Equipment Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ CERADYNE, INC. MARKET APPLICATION INFORMATION (Dollar amounts in millions) We categorize our products into five market applications. The tables below show our sales by market application and the percentage contribution to our total sales of each market application in the different time periods. Sales by Market Application (in millions): Three Months Ended September 30, Nine Months Ended September 30, Change Change Defense $ $ % $ $ % Industrial % % Energy % % Automotive/Diesel % % Commercial % %) Total $ $ % $ $ % Percentage Contribution: Three Months Ended September 30, Nine Months Ended September 30, Defense % Industrial Energy Automotive/Diesel Commercial Total % ##
